                                         Case 4:20-cv-01244-DMR Document 40 Filed 02/11/21 Page 1 of 11




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT

                                   9                                 NORTHERN DISTRICT OF CALIFORNIA

                                  10

                                  11     BOARD OF TRUSTEES FOR THE                         Case No. 20-cv-01244-DMR
                                         LABORERS HEALTH AND WELFARE
                                  12     TRUST FUND FOR NORTHERN
Northern District of California
 United States District Court




                                         CALIFORNIA, et al.,                               ORDER DENYING PLAINTIFFS’
                                  13                                                       MOTION FOR SUMMARY
                                                       Plaintiffs,                         JUDGMENT
                                  14
                                                 v.                                        Re: Dkt. No. 31
                                  15
                                         TURNER GROUP CONSTRUCTION,
                                  16
                                                       Defendant.
                                  17
                                  18          Plaintiffs are the Boards of Trustees for the Laborers Health and Welfare Trust Fund for

                                  19   Northern California, Laborers Pension Trust Fund for Northern California, Laborers Vacation-

                                  20   Holiday Trust Fund for Northern California, and Laborers Training and Retraining Trust Fund for

                                  21   Northern California (“Trust Funds”). [Docket No. 1 (“Compl.”) at 2.] Plaintiffs filed this case on

                                  22   February 19, 2020, alleging that Defendant Turner Group Construction breached the terms of a

                                  23   collective bargaining agreement in violation of the Employee Retirement Income Security Act

                                  24   (“ERISA”), 29 U.S.C. § 1132, and the Labor Management Relations Act (“LMRA”), 29 U.S.C. §

                                  25   185. Plaintiffs now move for summary judgment. [Docket Nos. 31 (“Mot.”), 37 (“Reply”).] Turner

                                  26   Group opposes. [Docket No. 35 (“Opp.”).] This matter is suitable for determination without oral

                                  27   argument. Civ. L.R. 7-1(b).

                                  28          For the reasons stated below, Plaintiffs’ motion is denied.
                                            Case 4:20-cv-01244-DMR Document 40 Filed 02/11/21 Page 2 of 11




                                   1   I.      BACKGROUND

                                   2           A.     Collective Bargaining Agreement

                                   3           The Trust Funds are multiemployer employee benefit plans1 governed by sections 302(c)(5),

                                   4   302(c)(6), and 302(c)(9) of the LMRA, 29 U.S.C. §§ 186(c)(5)-(6), (9), and ERISA, 29 U.S.C. §

                                   5   1001 et seq. [Docket No. 31-2, Declaration of Michelle Lauziere (“Lauziere Decl.”) ¶¶ 2-3.] Each

                                   6   is each subject to a written trust agreement. Id. ¶ 3; see id., Ex. A (“Trust Agreements”). Turner

                                   7   Group is a small construction business formed in 2005. [Docket No. 35-1, Declaration of Len

                                   8   Turner (“Turner Decl.”) ¶¶ 2-3.] In March 2007, Turner Group sought to work on a construction

                                   9   project for the Fox Theater in Oakland. Id. ¶ 6. The project required Turner Group employees to

                                  10   become members of the Northern California District Council of Laborers (“Union”). Id. In March

                                  11   2007,2 Turner Group entered into a one-job agreement with the Union to cover work for the Fox

                                  12   Theater project. Id.; Lauziere Decl. ¶ 6; Lauziere Decl., Ex. G. The one-job agreement bound
Northern District of California
 United States District Court




                                  13   Turner Group to the terms of the Union’s collective bargaining agreement (“CBA”) for the work

                                  14   performed at that job. Lauziere Decl. ¶ 6; id., Exs. D (CBA for 2012-2015), E (CBA for 2014-

                                  15   2019). The CBA incorporates the various Trust Agreements. Lauziere Decl. ¶ 6.

                                  16           Turner Group later agreed to continue contracting with the Union beyond the one-time Fox

                                  17   Theater job. In May 2007, Turner Group authorized the Associated General Contractors of

                                  18   California (“AGC”) to execute the CBA on behalf of Turner Group. Turner Decl. ¶ 8; Lauziere

                                  19   Decl. ¶ 6; Lauziere Decl., F (power of attorney). Len Turner, CEO and sole shareholder of Turner

                                  20   Group, avers that Turner Group provided the authorization only after the Union agreed that the jobs

                                  21   Turner Group bid before entering into the agreement would be exempt from its terms. Turner Decl.

                                  22   ¶¶ 7-8. Therefore, Turner Group was not obligated to make contributions to the Trust Funds for

                                  23

                                  24   1
                                        “The term ‘multiemployer plan’ means a plan--(i) to which more than one employer is required to
                                  25   contribute, (ii) which is maintained pursuant to one or more collective bargaining agreements
                                       between one or more employee organizations and more than one employer, and (iii) which satisfies
                                  26   such other requirements as the Secretary may prescribe by regulation.” 29 U.S.C. § 1002(37)(A).

                                  27
                                       2
                                         Lauziere’s declaration states that the one-job agreement was signed in May 2007, which appears
                                       to contradict the exhibit attached to that declaration as well as Turner’s declaration. See Lauziere
                                  28   Decl. ¶ 6. The discrepancy does not seem to be material to this motion.

                                                                                        2
                                         Case 4:20-cv-01244-DMR Document 40 Filed 02/11/21 Page 3 of 11




                                   1   work performed on those jobs. Id. ¶ 8.

                                   2          The CBA requires Turner Group to promptly pay all employer contributions for covered

                                   3   work to the Trust Funds, except for the exempted jobs described above. See Lauziere Decl. ¶ 7. It

                                   4   also provides that Turner Group must submit to audits of its records so that the Trust Funds can

                                   5   confirm whether the company has timely paid all required contributions:

                                   6                  Each Individual Employer, upon request of any Trust Fund specified in this
                                                      Agreement, shall permit a Trust Fund Auditor to review any and all records
                                   7
                                                      relevant to the enforcement of the provisions of this Agreement pertaining
                                   8                  to the Trust Funds. Such review shall be permitted not less than ten (10)
                                                      working days after demand.
                                   9
                                       Id., Ex. D, Section 7(B); id., Ex. E, Section 7(B). The individual Trust Agreements, which are
                                  10
                                       incorporated into the CBA, also require employers to submit to audits:
                                  11
                                                      Upon request in writing from the Board of Trustees, an Individual Employer
                                  12                  will permit a Trust Fund Auditor to enter upon the premises of such
Northern District of California
 United States District Court




                                                      Individual Employer during business hours, at a reasonable time or times,
                                  13
                                                      not less than two (2) working days after such request, and to examine and
                                  14                  copy such books, records, papers, or reports of such Individual Employer as
                                                      may be necessary to determine whether the Individual Employer is making
                                  15                  full and prompt payment of all sums required to be paid by him to the Fund.

                                  16   Lauziere Decl. ¶ 10; id., Ex. A at pp. 15, 45, 76, 106.

                                  17          Plaintiffs represent that they repeatedly demanded that Turner Group submit to an audit

                                  18   covering the time period from January 1, 2012 to the present. Lauziere Decl. ¶ 11. It is undisputed

                                  19   that Turner Group has not allowed Plaintiffs to proceed with the audit.

                                  20          B.      First Audit

                                  21          To explain its refusal, Turner Group represents that Plaintiffs performed a previous audit in

                                  22   2010 spanning the period of June 2007 through December 2009, and that audit was riddled with

                                  23   errors. See Turner Decl. ¶¶ 11-59. Specifically, Plaintiffs initially told Turner Group that it owed

                                  24   $343,428.75 in past contributions and liquidated damages. Id. ¶ 13; see id. Ex. 1 (letters from

                                  25   Plaintiffs to Turner Group dated November 5, 2010 and November 29, 2010). After Turner Group

                                  26   pointed out several errors in Plaintiffs’ calculations, Plaintiffs reduced the amount they claimed was

                                  27   owed to $106,828.97. Id. ¶ 15; see id., Ex. 1 (summary of amount due, dated February 17, 2011).

                                  28   Turner Group again identified several errors, which it presented to Plaintiffs with documents

                                                                                         3
                                         Case 4:20-cv-01244-DMR Document 40 Filed 02/11/21 Page 4 of 11




                                   1   supporting its position. Id. ¶ 16. Turner Group avers that Plaintiffs asked for additional explanation

                                   2   and documentation, which Turner Group provided, but then dropped the issue for five years. Id. ¶¶

                                   3   17-18. In February 2016, Plaintiffs again contacted Turner Group, representing that the amount

                                   4   now owed was $68,203.05. Id. ¶ 18; see id. Ex. 3 (letter from Plaintiffs to Turner Group, dated

                                   5   February 16, 2016). Turner Group states that the claimed amount included unpaid contributions for

                                   6   jobs it had bid before Turner Group entered into the CBA, which the Union and the company agreed

                                   7   would be exempt from the CBA. Id. ¶ 19. Turner Group pointed out the error to Plaintiffs, who—

                                   8   a year later, in February 2017—revised the amount claimed owed to $42,047.54. Id. ¶¶ 20-21; see

                                   9   id., Ex. 4 (letter from Plaintiffs to Turner Group dated February 3, 2017). The new demand again

                                  10   contained errors, including contributions allegedly owed based on jobs Turner Group bid before

                                  11   entering the CBA. Id. ¶¶ 22-23. Over the next several months. Turner Group continued to try to

                                  12   resolve the issues with Plaintiffs, including by scheduling a meeting with Plaintiffs’ representatives
Northern District of California
 United States District Court




                                  13   for October 17, 2017. Id. ¶¶ 27-29. The meeting was postponed at Plaintiffs’ request, and Plaintiffs

                                  14   did not contact Turner Group again for one and a half years. Id. ¶ 33. In April 2019, Plaintiffs told

                                  15   Turner Group that they had made some adjustments to the audit worksheets and as a result, Turner

                                  16   Group now owed $11,609.40 in unpaid contributions. Id. ¶ 36; see id., Ex. 10 (letter from Plaintiffs

                                  17   to Turner Group dated April 29, 2019). Plaintiffs demanded payment of that sum within 10 days,

                                  18   and in a follow-up letter, threatened to refer the matter to collections if payment was not received.

                                  19   Id. ¶¶ 36-38. Turner Group avers that the new figure still contained errors, including calculations

                                  20   based on work that was not covered by the CBA. Id. ¶¶ 37, 39-40. In September 2019, after Turner

                                  21   Group had provided documentation contradicting Plaintiffs’ calculations, Plaintiffs told Turner

                                  22   Group that the new revised amount was $27,064.68. Id. ¶ 42; id., Ex. 12 (summary of amount due,

                                  23   dated September 18, 2019). Len Turner attempted to meet with Plaintiffs’ representatives to ask

                                  24   what calculations Plaintiffs used to determine that amount, but Plaintiffs canceled the meeting and

                                  25   never rescheduled. Id. ¶¶ 43-45. On November 20, 2019, Plaintiffs notified Turner Group that the

                                  26   Trust Funds had agreed to not take further action on the 2010 audit. Id. ¶ 50; see id., Ex. 18 (letter

                                  27   from Plaintiffs’ attorney to Turner Group, dated November 20, 2019). Despite their representation

                                  28   that the matter was over, Plaintiffs sent Turner Group a bill for $4,936.96 in June 2020. Id. ¶ 58;
                                                                                         4
                                         Case 4:20-cv-01244-DMR Document 40 Filed 02/11/21 Page 5 of 11




                                   1   see id., Ex. 22 (statement of account dated June 1, 2020). In August 2020, Plaintiffs’ attorney again

                                   2   informed Turner Group that the matter of the 2010 audit was “closed.” Id. ¶ 59. Nevertheless,

                                   3   Plaintiffs continued to bill Turner Group for $4,936.96 through October 2020. Id. ¶ 60. Turner

                                   4   Group states that it never received an explanation for numerous errors with the first audit. See id. ¶

                                   5   59.

                                   6          C.      Second Audit

                                   7          Concurrently with some of the above events, Plaintiffs demanded a second audit in July

                                   8   2017, before the first audit had been resolved. Turner Decl. ¶ 25. Plaintiffs informed Turner Group

                                   9   that the second audit would cover July 2010 through July 2017. Id. ¶ 25; see id., Ex. 7 (letter from

                                  10   Plaintiffs to Turner Group, dated July 11, 2017). During one of the meetings about the first audit,

                                  11   Len Turner expressed concern that the proposed time period for the second audit was excessive and

                                  12   punitive. Id. ¶ 27. The parties were supposed to discuss the second audit during the scheduled
Northern District of California
 United States District Court




                                  13   October 17, 2017 meeting, but as noted above, Plaintiffs canceled that meeting and did not contact

                                  14   Turner Group again for a year and a half. Id. ¶¶ 30, 32. In their April 29, 2019 correspondence,

                                  15   Plaintiffs told Turner Group that the second audit would cover the period from January 2015 through

                                  16   the first quarter of 2019. Id. ¶ 35. Later, in the parties’ September 2019 meeting, Len Turner

                                  17   expressed concern about the length of the first audit and the many errors that Turner Group identified

                                  18   in Plaintiffs’ calculations. Id. ¶ 39. He wanted to confirm that these issues would not be repeated

                                  19   in a second audit. See id. In an email dated October 29, 2019, Plaintiffs informed Len Turner that

                                  20   the second audit would start from the “point where the last audit left off.” Id. ¶ 46; see id., Ex. 16

                                  21   (letter email from Plaintiffs’ attorney to Len Turner, dated Oct. 29, 2019). In their November 20,

                                  22   2019 letter, Plaintiffs stated that Turner Group “is refusing the Trust Funds to conduct an audit” and

                                  23   that they would “proceed with litigation” if the company did not submit to the audit. Id. ¶ 50; see

                                  24   id., Ex. 18. Turner Group responded that it was willing to participate in an audit but it first wanted

                                  25   to understand “the length of the period covered by the audit, the procedures for the audit, and how

                                  26   the Trust Funds would assure that its procedures would avoid the same errors” as in the first audit.

                                  27   Id. ¶ 51. In an email dated December 6, 2019, Plaintiffs appeared to reject Turner Group’s request

                                  28   for further information, stating that they had already “met with you to discuss the matter on various
                                                                                         5
                                             Case 4:20-cv-01244-DMR Document 40 Filed 02/11/21 Page 6 of 11




                                   1   occasions.” Id. ¶ 52; see also id., Ex. 20. The email also informed Turner Group that the audit

                                   2   would cover 2012 through the present, and that Plaintiffs would file a lawsuit if Turner Group

                                   3   refused. See id. On December 18, 2019, Turner Group made a final request to Plaintiffs to meet to

                                   4   discuss the issues with the first audit and how those could be avoided in the second audit. Id. ¶ 56;

                                   5   id., Ex. 21 (email from Len Turner to Plaintiffs’ attorney, dated Dec. 18, 2019). Plaintiffs did not

                                   6   respond. Id. ¶ 56. They filed this lawsuit approximately two months later.

                                   7            Plaintiffs bring a claim for breach of the collective bargaining agreement under section 301

                                   8   of the LMRA, 29 U.S.C. § 185, and section 502 of ERISA, 29 U.S.C. § 1132. They seek injunctive

                                   9   relief compelling Turner Group to submit to the demanded audit, actual damages, any delinquent

                                  10   contributions identified by such an audit, and attorneys’ fees and costs.

                                  11   II.      LEGAL STANDARDS

                                  12            A court shall grant summary judgment “if . . . there is no genuine dispute as to any material
Northern District of California
 United States District Court




                                  13   fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The burden

                                  14   of establishing the absence of a genuine issue of material fact lies with the moving party, see Celotex

                                  15   Corp. v. Catrett, 477 U.S. 317, 322-23 (1986), and the court must view the evidence in the light

                                  16   most favorable to the non-movant. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986)

                                  17   (citation omitted). A genuine factual issue exists if, taking into account the burdens of production

                                  18   and proof that would be required at trial, sufficient evidence favors the non-movant such that a

                                  19   reasonable jury could return a verdict in that party’s favor. Id. at 248. The court may not weigh the

                                  20   evidence, assess the credibility of witnesses, or resolve issues of fact. See id. at 249.

                                  21            To defeat summary judgment once the moving part has met its burden, the nonmoving party

                                  22   may not simply rely on the pleadings, but must produce significant probative evidence, by affidavit

                                  23   or as otherwise provided by Federal Rule of Civil Procedure 56, supporting the claim that a genuine

                                  24   issue of material fact exists. TW Elec. Serv., Inc. v. Pac. Elec. Contractors Ass’n, 809 F.2d 626,

                                  25   630 (9th Cir. 1987). In other words, there must exist more than “a scintilla of evidence” to support

                                  26   the non-moving party’s claims, Anderson, 477 U.S. at 252; conclusory assertions will not suffice.

                                  27   See Thornhill Publ’g Co. v. GTE Corp., 594 F.2d 730, 738 (9th Cir. 1979). Similarly, “[w]hen

                                  28   opposing parties tell two different stories, one of which is blatantly contradicted by the record, so
                                                                                          6
                                          Case 4:20-cv-01244-DMR Document 40 Filed 02/11/21 Page 7 of 11




                                   1   that no reasonable jury could believe it, a court should not adopt that version of the facts” when

                                   2   ruling on the motion. Scott v. Harris, 550 U.S. 372, 380 (2007).

                                   3   III.   DISCUSSION

                                   4          Plaintiffs move for summary judgment, arguing that (1) Turner Group is required by the

                                   5   terms of the CBA to submit to the demanded audit; (2) Plaintiffs are entitled to attorneys’ fees and

                                   6   costs; and (3) Plaintiffs are entitled to amend any judgment entered in their favor to include any

                                   7   delinquent contributions uncovered by the audit. Turner Group opposes each of these arguments

                                   8   and also contends that Plaintiffs are barred from obtaining equitable relief under the unclean hands

                                   9   doctrine. Because the court finds that there are disputed issues of material fact as to Turner Group’s

                                  10   unclean hands defense, it does not reach the issues of damages or attorneys’ fees.

                                  11          A.      Audit

                                  12          Section 301 of the LMRA permits “[s]uits for violation of contracts between an employer
Northern District of California
 United States District Court




                                  13   and a labor organization representing employees . . . .” 29 U.S.C. § 185(a). Plaintiffs, as Trustees

                                  14   and fiduciaries of the Trust Funds, are authorized under ERISA to bring this action. 29 U.S.C. §

                                  15   1132(a)(3). ERISA requires that employee benefit plans “be established as written formal trusts.”

                                  16   Santa Monica Culinary Welfare Fund v. Miramar Hotel Corp., 920 F.2d 1491, 1493 (9th Cir. 1990)

                                  17   (“Miramar”) (citing 29 U.S.C. § 1103). Accordingly, “the role of the trustees is generally defined

                                  18   by the trust documents, to the extent these documents are consistent with the provisions of ERISA.”

                                  19   Id. In actions brought to enforce trust agreements, “[t]he Ninth Circuit has held that when the trust

                                  20   agreement terms allow for [] an audit, the court may compel the audit specified in the trust agreement

                                  21   terms.” Bd. of Trustees v. RBS Washington Blvd, LLC, No. 09-cv-00660-WHA, 2010 WL 145097,

                                  22   at *5 (N.D. Cal. Jan. 8, 2010) (citing Miramar, 920 F.2d at 1494).

                                  23          Plaintiffs argue that the clear language of the CBA and the Trust Agreements gives them the

                                  24   right to conduct an audit of Turner Group’s records from January 1, 2012 to the present. Mot. at 8-

                                  25   10. Turner Group does not dispute that Plaintiffs generally have the right to conduct audits; instead,

                                  26   it argues that Plaintiffs are not entitled to an audit spanning the past 9 years. It contends that while

                                  27   an audit might show that Turner Group is liable for unpaid contributions, the statute of limitations

                                  28   for an action based on those contributions is four years prior to the filing of the complaint in this
                                                                                          7
                                            Case 4:20-cv-01244-DMR Document 40 Filed 02/11/21 Page 8 of 11




                                   1   case. See Opp. at 4-5. Thus, Turner Group asserts, Plaintiffs should only be allowed to audit its

                                   2   records for the period within the statute of limitations for a contributions action. Plaintiffs respond

                                   3   that the statute of limitations does not begin to run until they have reason to know of the

                                   4   underpayments (which they currently do not), and so any delinquencies potentially uncovered by

                                   5   the requested audit may fall within the statute of limitations. Reply at 4-5.

                                   6             Turner Group’s statute of limitations argument is not compelling. The statute of limitations

                                   7   for an ERISA action is governed by a state’s statute of limitations for breach of contract—in

                                   8   California, four years. N. California Retail Clerks Unions & Food Employers Joint Pension Tr.

                                   9   Fund v. Jumbo Markets, Inc., 906 F.2d 1371, 1372 (9th Cir. 1990). An ERISA claim accrues when

                                  10   “the plaintiff knows or has reason to know of the injury that is the basis of the action.” Id. It is

                                  11   undisputed that Plaintiffs currently do not know whether Turner Group failed to make contributions

                                  12   for any period covered by the requested audit.          An audit may reveal previously unknown
Northern District of California
 United States District Court




                                  13   underpayments and Plaintiffs could file a contributions action for any underpayments about which

                                  14   they did not know or have reason to know before the audit.3 See Jumbo Markets, 906 F.2d at 1372.

                                  15   Therefore, any underpayments during the proposed timeline could fall within the statute of

                                  16   limitations for contributions actions.

                                  17             Turner Group also argues that (1) accepting Plaintiffs’ argument would allow trust funds to

                                  18   potentially “demand an audit covering decades”; and (2) Plaintiffs could have conducted an audit

                                  19   much sooner and they “should not profit because they elected to not pursue their rights.” Opp. at 4-

                                  20   6. With respect to the first argument, the court need not decide whether Plaintiffs could demand an

                                  21   “audit covering decades,” because the one at issue does not. Instead, it covers a period of nine years

                                  22   (from 2012 to the present). There is no language in the CBA or Trust Agreements that limits the

                                  23   time period covered by an audit, and at least one court has found that an audit spanning 10 years is

                                  24   not unreasonable.4 See Trustees of Chicago Plastering Inst. Pension Fund v. R.G. Const. Servs.,

                                  25
                                       3
                                  26     Turner Group argues that Jumbo Market is distinguishable because in that case, the employer
                                       breached its fiduciary duties. Opp. at 6. The court rejects that argument because the factual
                                  27   distinction is immaterial to the Ninth Circuit’s determination of when a claim accrues in a federal
                                       action. See Jumbo Markets, 906 F.2d at 1372.
                                  28   4
                                           Turner Group distinguishes Chicago Plastering on the basis that the court allowed a 10-year audit
                                                                                        8
                                         Case 4:20-cv-01244-DMR Document 40 Filed 02/11/21 Page 9 of 11




                                   1   Inc., 2009 WL 1733036, at *15 (N.D. Ill. June 16, 2009). Further, Turner Group represents that it

                                   2   has not “worked on any construction projects since late 2016 or early 2017,” so the second audit

                                   3   would presumably cover at most five years. See Opp. at 1. Therefore, Turner Group’s argument

                                   4   about the time period for the proposed audit is not compelling.

                                   5          Although Turner Group is not explicit on this point, its second argument seems to invoke

                                   6   the equitable doctrine of laches. “Laches is an equitable time limitation on a party’s right to bring

                                   7   suit, resting on the maxim that “one who seeks the help of a court of equity must not sleep on his

                                   8   rights.” Jarrow Formulas, Inc. v. Nutrition Now, Inc., 304 F.3d 829, 835 (9th Cir. 2002) (internal

                                   9   quotation marks and citation omitted). However, Turner Group does not explain its argument or

                                  10   cite relevant authority and the court declines to speculate as to what the argument might be.

                                  11          In sum, the court finds that the proposed time frame for the second audit is not on its own

                                  12   unreasonable.
Northern District of California
 United States District Court




                                  13          B.       Unclean Hands

                                  14          Turner Group argues that even if the CBA permits an audit for the requested time period,

                                  15   Plaintiffs are not entitled to the injunctive relief they request because of the doctrine of unclean

                                  16   hands. Mot. at 8. The unclean hands defense rests on the “equitable maxim that ‘he who comes

                                  17   into equity must come with clean hands.’” Precision Instrument Mfg. Co. v. Auto. Maint. Mach.

                                  18   Co., 324 U.S. 806, 814 (1945). The doctrine “closes the doors of a court of equity to one tainted

                                  19   with inequitableness or bad faith relative to the matter in which he seeks relief, however improper

                                  20   may have been the behavior of the defendant.” Adler v. Fed. Republic of Nigeria, 219 F.3d 869,

                                  21   877 (9th Cir. 2000) (quoting Precision Instrument Mfg. Co., 324 U.S. at 814). “To prove unclean

                                  22   hands, appellate courts have required two things. First, a defendant must prove the plaintiff engaged

                                  23   in inequitable conduct and, second, that the plaintiff’s conduct directly relates to the claim which it

                                  24   has asserted against the defendant.” Intamin, Ltd. v. Magnetar Techs. Corp., 623 F. Supp. 2d 1055,

                                  25   1074 (C.D. Cal. 2009) (citing cases), aff’d, 404 F. App’x 496 (Fed. Cir. 2010). Application of the

                                  26
                                  27
                                       in a jurisdiction that provides a 10-year statute of limitations for breach of contract claims. See Opp.
                                  28   at 4-5. For the reasons explained above, the court finds that the audit period is not necessarily
                                       limited by the statute of limitations for contributions actions.
                                                                                            9
                                         Case 4:20-cv-01244-DMR Document 40 Filed 02/11/21 Page 10 of 11




                                   1   unclean hands defense is “primarily a question of fact” and thus usually reserved for a jury. See

                                   2   Dollar Sys., Inc. v. Avcar Leasing Sys., Inc., 890 F.2d 165, 173 (9th Cir. 1989).

                                   3          Turner Group argues that Plaintiffs are not entitled to seek an order compelling a second

                                   4   audit because of their inequitable conduct with respect to both audits. As described above, Turner

                                   5   Group testifies that Plaintiffs made numerous and repeated errors in the first audit. See Turner Decl.

                                   6   ¶¶ 10-59. According to Turner Group, Plaintiffs initially demanded a payment of $343,428.75 in

                                   7   past unpaid contributions, but repeatedly revised this amount over a span of years, sometimes

                                   8   without explanation. See id. ¶¶ 15, 18, 22-23, 36-38, 42-45. Turner Group also avers that Plaintiffs

                                   9   did not respond to requests for clarification and dropped the issue for years at a time. See id. ¶¶ 17-

                                  10   18, 33. In November 2019, Plaintiffs told Turner Group that they agreed to not take further action

                                  11   on the 2010 audit, but despite that representation, they continued to bill Turner Group for liquidated

                                  12   damages for almost a year afterward. Id. ¶¶ 50, 58-60. Turner Group asserts that it is resisting the
Northern District of California
 United States District Court




                                  13   second audit largely because of the concern that the errors and delays in the first audit will be

                                  14   repeated in the second audit. Id. ¶¶ 39, 59. It also contends that Plaintiffs’ demands for a second

                                  15   audit have been inconsistent with respect to the proposed timeframe and that Plaintiffs have not

                                  16   responded to Turner Group’s concerns or requests for clarification. Plaintiffs do not dispute Turner

                                  17   Group’s characterization of these events and they did not submit competing evidence on this issue.

                                  18   Instead, they argue that the events of the first audit are irrelevant to the requested second audit. See

                                  19   Reply at 6.

                                  20          Viewing the evidence in the light most favorable to Turner Group, the court finds that there

                                  21   is a triable issue of fact as to whether the unclean hands doctrine applies to bar Plaintiffs’ requested

                                  22   relief. A reasonable fact finder could find that Plaintiffs committed many errors in performing the

                                  23   first audit, failed to correct those errors when Turner Group pointed them out, unreasonably

                                  24   prolonged the audit, continued to bill Turner Group for damages after telling the company that they

                                  25   were no longer pursuing the matter, and did not attempt to resolve the issues in good faith. Plaintiffs’

                                  26   response that the first audit is not connected to their claims in this case is not persuasive. To begin

                                  27   with, Plaintiffs’ conduct with respect to the first audit is directly relevant to whether Turner Group’s

                                  28   resistance to another audit is reasonable. Second, Turner Group raises the unclean hands defense
                                                                                         10
                                         Case 4:20-cv-01244-DMR Document 40 Filed 02/11/21 Page 11 of 11




                                   1   not solely because of the first audit, but also because of Plaintiffs’ allegedly shifting and inconsistent

                                   2   demands about the second audit and their refusal to meet with Turner Group to respond to its

                                   3   concerns. See Turner Group ¶¶ 30, 32, 39, 50. Therefore, a fact finder could reasonably find that

                                   4   Plaintiffs’ conduct was inequitable and “directly relates to the claim which it has asserted” against

                                   5   Turner Group. See Intamin, Ltd., 623 F. Supp. 2d at 1074.

                                   6           Accordingly, the court finds that Turner Group’s unclean hands defense raises disputed

                                   7   issues of material fact and denies summary judgment on this basis.

                                   8   IV.     CONCLUSION

                                   9           For the reasons stated above, Plaintiffs’ motion for summary judgment is denied. The court

                                  10   will hold a case management conference on March 3, 2021. The parties shall file a joint CMC

                                  11   statement by February 24, 2021.
                                                                                                                 ISTRIC
                                  12                                                                        TES D      TC
                                                                                                           A
Northern District of California




                                                                                                          T
 United States District Court




                                                                                                                                 O
                                                                                                     S
                                  13




                                                                                                                                  U
                                                                                                    ED




                                                                                                                                   RT
                                                                                                                           ERED
                                                                                                                O ORD
                                                                                                UNIT

                                  14           IT IS SO ORDERED.
                                                                                                         IT IS S




                                                                                                                                        R NIA
                                  15   Dated: February 11, 2021

                                                                                                                              u
                                                                                                                     a M. Ry
                                  16                                                       ______________________________________
                                                                                                NO




                                                                                                            e D o nn
                                                                                                       Judg



                                                                                                                                        FO
                                                                                                         Donna  M.  Ryu
                                  17
                                                                                                 RT




                                                                                                 United States Magistrate Judge


                                                                                                                                    LI
                                                                                                         ER
                                                                                                    H




                                                                                                                                 A
                                  18
                                                                                                              N                     C
                                                                                                                                F
                                                                                                                  D IS T IC T O
                                  19                                                                                    R
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          11
